Case: 1:20-cv-00022-MRB-KLL Doc #: 24 Filed: 04/13/21 Page: 1 of 2 PAGEID #: 180




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION

James Edward Cook, Jr.,

       Plaintiff,                                         Case No. 1:20cv022

               v.                                         Judge Michael R. Barrett

Scioto County Jail, et al.,

       Defendants.

                                          ORDER

       This matter is before the Court on the Report and Recommendation (“R&R”) filed

by the Magistrate Judge on March 25, 2021 (Doc. 22).

       Proper notice has been given to the parties under 28 U.S.C. ' 636(b)(1)(C),

including notice that the parties would waive further appeal if they failed to file objections

to the R&R in a timely manner.      United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

The Court notes, however, that though such notice was served upon Plaintiff, it was

returned to the Court due to Plaintiff’s failure to apprise the Court of his change of

address. On April 5, 2021, mail from the Court addressed to Plaintiff was returned by

the Western Regional Jail as “RETURN TO SENDER, NO LONGER IN THIS FACILITY”

and from the United States Postal Service, “RETURN TO SENDER, NOT DELIVERABLE

AS ADDRESSED, UNABLE TO FORWARD.” (Doc. 23). Plaintiff demonstrates a lack

of prosecution of his action. See, e.g., Theede v. United States Department of Labor,

172 F.3d 1262, 1265 (10th Cir. 1999). Failure to object to a Magistrate Judge=s R&R

(Doc. 22) due to delay resulting from Plaintiff=s failure to bring to the Court=s attention a

change in address constitutes failure to object in a timely manner. Because the R&R

                                              1
Case: 1:20-cv-00022-MRB-KLL Doc #: 24 Filed: 04/13/21 Page: 2 of 2 PAGEID #: 181




(Doc. 22) was mailed to the last known address, it was properly served, and Plaintiff

waived right to appellate review. See Jourdan v. Jabe, 951 F.2d 108, 109 (6th Cir.

1991). A pro se litigant has an affirmative duty to diligently pursue the prosecution of

his cause of action. Barber v. Runyon, No. 93-6318, 1994 WL 163765, at *1 (6th Cir. May

2, 1994). A pro se litigant has a duty to supply the court with notice of any and all

changes in his address. No objections to the Magistrate Judge=s R&R (Doc. 22) have

been filed.

         Accordingly, it is ORDERED that the R&R (Doc. 22) of the Magistrate Judge is

hereby ADOPTED.        Consistent with the recommendation by the Magistrate Judge, this

matter is DISMISSED with prejudice for want of prosecution pursuant to Fed. R. Civ. P.

41(b).

         Any request for certificate of appealability or request to certify an appeal would

not be taken in good faith and would be denied.

         IT IS SO ORDERED.


                                                   /s Michael R. Barrett
                                                  Michael R. Barrett, Judge
                                                  United States District Court




                                             2
